EXHIBIT 10.1


SEVENTH AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
This SEVENTH AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AND SECURITY
AGREEMENT, dated as of September 30, 2016 (this “Amendment”), is entered into by
and among THE PRIVATEBANK AND TRUST COMPANY (in its individual capacity,
“PrivateBank”), as administrative agent for the lenders (the “Lenders”) party to
the Loan Agreement (as defined below) (in such capacity, together with its
successors and assigns, the “Administrative Agent”), the Lenders, and each of
WESTMORELAND COAL COMPANY, a Delaware corporation (“Westmoreland Parent”),
WESTMORELAND ENERGY LLC, a Delaware limited liability company (“Westmoreland
Energy”), WESTMORELAND – NORTH CAROLINA POWER, L.L.C., a Virginia limited
liability company (“Westmoreland NC”), WEI-ROANOKE VALLEY, INC., a Delaware
corporation (“WEI”), WESTMORELAND – ROANOKE VALLEY, L.P., a Delaware limited
partnership (“Westmoreland Roanoke”), WESTMORELAND PARTNERS, a Virginia general
partnership (“Westmoreland Partners”), WESTMORELAND RESOURCES, INC., a Delaware
corporation (“Westmoreland Resources”), WESTMORELAND COAL SALES COMPANY, INC., a
Delaware corporation (“Coal Sales”), WRI PARTNERS, INC., a Delaware corporation
(“WRI”), WCC LAND HOLDING COMPANY, INC., a Delaware corporation (“WCC”),
WESTMORELAND CANADA LLC, a Delaware limited liability company (“WC LLC”),
WESTMORELAND ENERGY SERVICES, INC., a Delaware corporation (“WES”), WESTMORELAND
MINING LLC, a Delaware limited liability company (“WML”), WESTERN ENERGY
COMPANY, a Montana corporation (“WECO”), TEXAS WESTMORELAND COAL CO., a Montana
corporation (“TWCC”), WESTMORELAND SAVAGE CORPORATION, a Delaware corporation
(“Savage”), DAKOTA WESTMORELAND CORPORATION, a Delaware corporation (“Dakota”),
and BUCKINGHAM COAL COMPANY, LLC, an Ohio limited liability company
(“Buckingham”; together with Westmoreland Parent, Westmoreland Energy,
Westmoreland NC, WEI, Westmoreland Roanoke, Westmoreland Partners, Westmoreland
Resources, Coal Sales, WRI, WCC, WC LLC, WES, WML, WECO, TWCC, Savage and
Dakota, each individually a “US Borrower” and collectively, the “US Borrowers”),
WESTMORELAND CANADIAN INVESTMENTS L.P., a limited partnership organized and
existing under the laws of the Province of Quebec (“WC Investments”),
WESTMORELAND CANADA HOLDINGS, INC., a corporation organized and existing under
the laws of the Province of Alberta (“Westmoreland Canada”), WESTMORELAND
PRAIRIE RESOURCES INC., a corporation organized and existing under the laws of
the Province of Alberta (“WPR”), and PRAIRIE MINES & ROYALTY ULC, an unlimited
liability company organized under the laws of the Province of Alberta (“PMRL”;
together with WC Investments, Westmoreland Canada and WPR, each individually a
“Canadian Borrower” and collectively, the “Canadian Borrowers”), and WCC HOLDING
B.V., a B.V. organized and existing under the laws of the Netherlands (“WCC
BV”).
W I T N E S S E T H:
WHEREAS, the US Borrowers, the Canadian Borrowers, WCC B.V., the Administrative
Agent and the Lenders entered into a certain Second Amended and Restated Loan
and Security Agreement dated as of December 16, 2014, as amended by that certain
Joinder and First Amendment to Second Amended and Restated Loan and Security
Agreement dated March 26, 2015, that certain


 
 
 

CHICAGO/#2894591.4

--------------------------------------------------------------------------------

EXHIBIT 10.1


Consent and Second Amendment to Second Amended and Restated Loan and Security
Agreement dated as of May 29, 2015, that certain Third Amendment to Second
Amended and Restated Loan and Security Agreement dated as of December 31, 2015,
that certain Consent and Fourth Amendment to Second Amended and Restated Loan
and Security Agreement dated as of January 29, 2016, that certain Fifth
Amendment to Second Amended and Restated Loan and Security Agreement dated as of
May 3, 2016 and that certain Sixth Amendment to Second Amended and Restated Loan
and Security Agreement dated as of June 28, 2016 (as further amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”)
pursuant to which the US Borrowers and the Canadian Borrowers established
certain financing arrangements with the Lenders; and
WHEREAS, the Bank and the Borrowers desire to further amend the Agreement in
accordance with this Amendment solely in the interest of clarification and in
accordance with past practices.
NOW, THEREFORE, for and in consideration of the premises and mutual agreements
herein contained and for the purposes of setting forth the terms and conditions
of this Amendment, the parties, intending to be bound, hereby agree as follows:
Section 1.Incorporation of the Loan Agreement. All capitalized terms which are
not defined hereunder shall have the same meanings as set forth in the Loan
Agreement, and the Loan Agreement, to the extent not inconsistent with this
Amendment, is incorporated herein by this reference as though the same were set
forth in its entirety. To the extent any terms and provisions of the Loan
Agreement or the other Loan Documents are inconsistent with the amendments set
forth in Section 2 below, such terms and provisions shall be deemed superseded
hereby. Except as specifically set forth herein, the Loan Agreement and the
other Loan Documents shall remain in full force and effect and its provisions
shall be binding on the parties hereto.
Section 2.    Amendments to the Loan Agreement. Subject to the terms and
conditions hereof, the Loan Agreement is amended as follows:
(a)    The definition of “Canadian Fixed Charges” set forth in Section 1 of the
Loan Agreement is hereby amended by amending and restating such definition to
read as follows:
“Canadian Fixed Charges shall mean for any period, without duplication,
scheduled payments of (i) principal and interest during the applicable period
with respect to all indebtedness of the Canadian Borrowers for Capital Lease
obligations, plus (ii) principal during the applicable period with respect to
all indebtedness of the Canadian Borrowers for borrowed money, plus (iii) cash
interest paid during the applicable period, together with all scheduled interest
payments that are due but remain unpaid, with respect to all indebtedness of the
Canadian Borrowers for borrowed money. Notwithstanding the foregoing, beginning
September 30, 2016, payments of cash interest as described under clause (iii) of
this definition for each quarterly period shall be calculated and allocated,
together with all interest of US Borrowers as described under clause (iii) of
the term US Fixed Charges, as follows:


 
2
 




--------------------------------------------------------------------------------

EXHIBIT 10.1


Scheduled cash interest payments for Canadian Borrowers
Scheduled cash interest payments for US Borrowers
60%
40%



(b)    The definition of “Interest Expense” set forth in Section 1 of the Loan
Agreement is hereby amended by deleting in the entirety the last sentence of
item number “(9)” of such definition including, without limitation, the table
referenced therein.
(c)    The definition of “US Fixed Charges” set forth in Section 1 of the Loan
Agreement is hereby amended by amending and restating such definition to read as
follows:
“US Fixed Charges shall mean for any period, without duplication, scheduled
payments of (i) principal and interest during the applicable period with respect
to all indebtedness of the US Borrowers for Capital Lease obligations, plus (ii)
principal during the applicable period with respect to all indebtedness of the
US Borrowers for borrowed money, plus (iii) cash interest paid during the
applicable period, together with all scheduled interest payments that are due
but remain unpaid, with respect to all indebtedness of the US Borrowers for
borrowed money. Notwithstanding the foregoing, beginning September 30, 2016,
payments of cash interest as described under clause (iii) of this definition for
each quarterly period shall be calculated and allocated, together with all
interest of Canadian Borrowers as described under clause (iii) of the term
Canadian Fixed Charges, as follows:
Scheduled cash interest payments for Canadian Borrowers
Scheduled cash interest payments for US Borrowers
60%
40%



Section 3.    Effectiveness Conditions. The amendments and other agreements set
forth herein shall be effective upon the satisfaction of all of the following
conditions precedent, each to the satisfaction of the Administrative Agent in
its sole discretion:
(a)    Receipt by the Administrative Agent from each of the Lenders, the
Administrative Agent and Borrowers, of a counterpart of this Amendment signed on
behalf of such party; and
(b)    Receipt by the Administrative Agent of such other documents, instruments
and certificates as the Administrative Agent shall reasonably request.
Section 4.    Representations and Warranties; No Default.
(a)    The representations and warranties of the Borrowers set forth in
Section 11 of the Loan Agreement shall be deemed made or remade, as applicable,
by each Borrower as of the


 
3
 




--------------------------------------------------------------------------------

EXHIBIT 10.1


date hereof, and shall be true and correct in all material respects as of the
date hereof except to the extent that such representation or warranty expressly
relates to a specified earlier date, in which case such representation and
warranty shall be true and correct in all material respects as of such earlier
date; and
(b)    Each Borrower represents and warrants to the Administrative Agent and the
Lenders that the execution and delivery by such Borrower of this Amendment and
the performance by it of the transactions herein contemplated (i) are and will
be within its organizational powers, (ii) have been authorized by all necessary
organizational action and (iii) are not and will not be in contravention of any
order of any court or other agency of government, of law or any other indenture,
agreement or contract to which such Borrower is a party or by which the property
of such Borrower is bound, or be in violation of, result in a breach of, or
constitute with due notice and/or lapse of time a default under any such
indenture, agreement or contract, which contravention, violation or breach would
reasonably be expected to have a Material Adverse Effect or result in the
imposition of any lien, charge or encumbrance of any nature on any of the
properties of such Borrower (other than Permitted Liens).
Section 5.    Affirmation. Except as specifically amended pursuant to the terms
hereof, the Loan Agreement and the other Loan Documents (and all covenants,
terms, conditions and agreements therein), shall remain in full force and
effect, and are hereby ratified and confirmed in all respects by the Borrowers.
Each Borrower hereby represents and warrants to the Administrative Agent and the
Lenders that as of the date hereof, there are no claims, counterclaims, offsets
or defenses arising out of or with respect to the Obligations. Each Borrower
hereby confirms its existing grant to the Administrative Agent, for its benefit
and the benefit of the Lenders, of a lien on and security interest in the
Collateral, after giving effect to this Amendment. Each Borrower hereby
reaffirms that all liens and security interests at any time granted by it to the
Administrative Agent, for its benefit and the benefit of the Lenders, continue
in full force and effect and secure and shall continue to secure the
Obligations, after giving effect to this Amendment. Nothing herein contained is
intended to in any manner impair or limit the validity, priority and extent of
the Administrative Agent’s existing security interest in and liens upon the
Collateral, after giving effect to the transactions which are subject to the
consents set forth in Section 1 herein. Any and all references to the Loan
Agreement in each of the Loan Documents shall be deemed to refer to and include
this Amendment.
Section 6.    Fees and Expenses. Each Borrower agrees to comply with
Section 4.3.4 of the Loan Agreement, in connection with the evaluation,
negotiation, preparation, execution and delivery of this Amendment.
Section 7.    Miscellaneous.
(a)    Each Borrower hereby agrees to take all such actions and to execute
and/or deliver to the Administrative Agent all such documents, assignments,
financing statements and other documents as the Administrative Agent may
reasonably require from time to time, to effectuate and implement the purposes
of this Amendment and the other Loan Documents.


 
4
 




--------------------------------------------------------------------------------

EXHIBIT 10.1


(b)    This Amendment shall be binding on and shall inure to the benefit of the
Borrowers, the Administrative Agent, the Lenders and their respective successors
and (to the extent permitted under the Loan Agreement) assigns. No rights are
intended to be created hereunder for the benefit of any third-party donee,
creditor or incidental beneficiary.
(c)    Wherever possible, each provision of this Amendment shall be interpreted
in such a manner as to be effective and valid under applicable law, but if any
provision of this Amendment shall be prohibited by or invalid under applicable
law, such provision shall be ineffective to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Amendment.
(d)    The headings of any paragraph of this Amendment are for convenience only
and shall not be used to interpret any provision hereof.
(e)    This Amendment may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same agreement. Execution and delivery by facsimile or other electronic
transmission shall bind the undersigned. Receipt of an executed signature page
to this Amendment by facsimile or other electronic transmission shall constitute
effective delivery thereof and shall be deemed an original signature hereunder.
(f)    No modification hereof or any agreement referred to herein shall be
binding or enforceable unless in writing and signed on behalf of the party
against whom enforcement is sought.
(g)    The terms and conditions of this Amendment shall be governed by and
construed in accordance with the internal laws of the State of Illinois
excluding conflict of laws statutes or common law principles that would result
in the application of laws other than the internal laws of the State of
Illinois.
(h)    EACH OF THE BORROWERS, THE ADMINISTRATIVE AGENT AND THE LENDERS, BY THE
EXECUTION OR ACCEPTANCE OF THIS AMENDMENT, WAIVES ITS AND THEIR RIGHT TO TRIAL
BY JURY IN ANY ACTION, SUIT OR PROCEEDING OR COUNTERCLAIM OF ANY KIND ARISING
OUT OF OR RELATED TO THIS AMENDMENT, ANY OF THE OTHER LOAN DOCUMENTS, THE
OBLIGATIONS OR THE COLLATERAL.
[SIGNATURE PAGES FOLLOW]




 
5
 




--------------------------------------------------------------------------------


(Signature Page to Seventh Amendment to
Second Amended and Restated Loan and Security Agreement)




IN WITNESS WHEREOF, the parties hereto have duly executed this Seventh Amendment
to Second Amended and Restated Loan and Security Agreement as of the date first
above written.
US BORROWERS:
WESTMORELAND COAL COMPANY, a Delaware corporation
By:      /s/ Jennifer S. Grafton    
Jennifer S. Grafton
Chief Administrative Officer & Secretary
 
WESTMORELAND ENERGY LLC, a Delaware limited liability company
By:    /s/ Samuel N. Hagreen    
   Samuel N. Hagreen 
   Secretary
 
WESTMORELAND – NORTH CAROLINA POWER, L.L.C., a Virginia limited liability
company
By:   /s/ Samuel N. Hagreen    
   Samuel N. Hagreen 
   Secretary
 
WEI-ROANOKE VALLEY, INC., a Delaware corporation
By:   /s/ Samuel N. Hagreen    
   Samuel N. Hagreen 
   Secretary
 
WESTMORELAND – ROANOKE VALLEY, L.P., a Delaware limited partnership
   By: WEI-Roanoke Valley, Inc., 
its general partner
By: /s/ Samuel N. Hagreen       
       Samuel N. Hagreen 
       Secretary



 
 
 




--------------------------------------------------------------------------------

(Signature Page to Seventh Amendment to
Second Amended and Restated Loan and Security Agreement)




US BORROWERS:
WESTMORELAND PARTNERS, a Virginia general partnership
By: Westmoreland-Roanoke Valley, L.P., its general partner
   By: WEI-Roanoke Valley, Inc.,  
its general partner
   By: /s/ Samuel N. Hagreen       
              Samuel N. Hagreen 
              Secretary 

By: Westmoreland-North Carolina Power, L.L.C., its general partner
By: /s/ Samuel N. Hagreen       
        Samuel N. Hagreen 
        Secretary
 
WESTMORELAND RESOURCES, INC., a Delaware corporation
By:   /s/ Samuel N. Hagreen    
   Samuel N. Hagreen 
   Secretary
 
WESTMORELAND COAL SALES COMPANY, INC., a Delaware corporation
By:   /s/ Samuel N. Hagreen    
   Samuel N. Hagreen 
   Secretary
 
WRI PARTNERS, INC., a Delaware corporation
By:   /s/ Samuel N. Hagreen    
   Samuel N. Hagreen 
   Secretary
US BORROWERS:
WCC LAND HOLDING COMPANY, INC., a Delaware corporation
By:   /s/ Samuel N. Hagreen    
   Samuel N. Hagreen 
   Secretary



 
 
 




--------------------------------------------------------------------------------

(Signature Page to Seventh Amendment to
Second Amended and Restated Loan and Security Agreement)




 
WESTMORELAND CANADA LLC, a Delaware limited liability company
By:   /s/ Jennifer S. Grafton    
   Jennifer S. Grafton 
   Vice President and Secretary
 
WESTMORELAND ENERGY SERVICES, INC., a Delaware corporation
By:   /s/ Samuel N. Hagreen    
   Samuel N. Hagreen 
   Secretary
 
WESTMORELAND MINING LLC, a Delaware limited liability company
By:   /s/ Samuel N. Hagreen    
   Samuel N. Hagreen 
   Secretary
 
WESTERN ENERGY COMPANY, a Montana corporation
By:   /s/ Samuel N. Hagreen    
   Samuel N. Hagreen 
   Secretary
 
TEXAS WESTMORELAND COAL CO., a Montana corporation
By:   /s/ Samuel N. Hagreen    
   Samuel N. Hagreen 
   Secretary
US BORROWERS:
WESTMORELAND SAVAGE CORPORATION, a Delaware corporation
By:   /s/ Samuel N. Hagreen    
   Samuel N. Hagreen 
   Secretary
 
DAKOTA WESTMORELAND CORPORATION, a Delaware corporation
By:   /s/ Samuel N. Hagreen    
   Samuel N. Hagreen 
   Secretary



 
 
 




--------------------------------------------------------------------------------

(Signature Page to Seventh Amendment to
Second Amended and Restated Loan and Security Agreement)




 
BUCKINGHAM COAL COMPANY, LLC, an Ohio limited liability company
By:   /s/ Samuel N. Hagreen    
   Samuel N. Hagreen 
   Secretary
CANADIAN BORROWERS:
WESTMORELAND CANADIAN INVESTMENTS, L.P., a limited partnership organized and
existing under the laws of the Province of Quebec
By: Westmoreland Canada LLC,  
its general partner
   By: /s/ Jennifer S. Grafton       
        Jennifer S. Grafton 
        Vice President and Secretary
 
WESTMORELAND CANADA HOLDINGS, INC., a corporation organized and existing under
the laws of the Province of Alberta
By:    /s/ Jennifer S. Grafton    
   Jennifer S. Grafton 
   Assistant Secretary
CANADIAN BORROWERS:
WESTMORELAND PRAIRIE RESOURCES INC., a corporation organized and existing under
the laws of the Province of Alberta
By:    /s/ Jennifer S. Grafton    
   Jennifer S. Grafton 
   Assistant Secretary
 
PRAIRIE MINES & ROYALTY ULC, an unlimited liability company organized under the
laws of the Province of Alberta
By:    /s/ Jennifer S. Grafton    
   Jennifer S. Grafton 
   Assistant Secretary



 
 
 




--------------------------------------------------------------------------------

(Signature Page to Seventh Amendment to
Second Amended and Restated Loan and Security Agreement)




WCC BV:
WCC HOLDING B.V., a B.V. organized and existing under the laws of the
Netherlands
By:    /s/ Jennifer S. Grafton    
   Jennifer S. Grafton  
   Managing Director A
By:    /s/ Clemens Cornelis van den Broek    
   Clemens Cornelis van den Broek 
   Managing Director B







 
 
 




--------------------------------------------------------------------------------


(Signature Page to Seventh Amendment to
Second Amended and Restated Loan and Security Agreement)






ADMINISTRATIVE AGENT
AND A LENDER:
THE PRIVATEBANK AND TRUST COMPANY
By:    /s/ Douglas Colletti    
   Douglas Colletti 
   Managing Director







 
 
 




--------------------------------------------------------------------------------


(Signature Page to Seventh Amendment to
Second Amended and Restated Loan and Security Agreement)




LENDER:
BANK OF THE WEST
By:    /s/ Philip Garlinghouse    
Name: Philip Garlinghouse    
Its:   Vice President   









 
 
 


